DETAILED ACTION
A complete action on the merits of claims 1-15 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fleenor (US Pub. No. 2001/0029367) in view of Theran (US Pub. No. 2008/0047064).
Regarding Claim 1, Fleenor teaches a patient return pad 180 (Fig. 23), comprising:
a sheet 184 having a bottom surface (Fig. 23);
a return electrode 182 coupled to the bottom surface of the sheet and configured to receive electrosurgical energy from an active electrode ([0179] and Fig. 23); In addition, Fleenor teaches “in one embodiment, the electrosurgical electrode is form-fitted to the operating table on which the electrosurgical procedure is to be performed” in [0032] similar to that shown in Fig. 4;  however, does not show a suction tube configured to be coupled to the sheet for vacuuming surgical smoke.
 The same field of invention, Theran teaches a surgical table support member coupled to the surgical table having a “base portion 27 includes an interface 40 at the end of the base portion 27 opposite the end where the limbs 23 and 74 are attached. The interface 40 is used to mount surgical tools 50, such as, for example, suction tubes, irrigation tubes, scopes, smoke exhaust ducts, cautery pens, common hand tools and auxiliary lights, on the frame 10” [0047] and as seen in various figures 1-10. Since withdrawing smoke and undesirable airborne particles away from the surgical table during surgery is an important task as disclosed in [0063], it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to couple a suction tube to the return pad or sheet through the surgical table of Fleenor in order to vacuum surgical smoke or undesirable airborne particles as disclosed by Theran.
Regarding Claim 2, Fleenor teaches wherein the bottom surface of the sheet includes an interior section  (middle section of 184) and an outer peripheral section (surrounding surface of 184) at least partially surrounding the interior section, the return electrode 182 coupled to the outer peripheral section of the bottom surface (Fig. 23).
Regarding Claim 6, Fleenor teaches wherein the bottom surface of the sheet is configured to form a cavity between the interior section of the bottom surface and a tissue surface upon attaching the outer peripheral section of the bottom surface to the tissue surface (Fig. 23).
Regarding Claim 7, Fleenor teaches over the past years flexible electrodes have been coated with a conductive adhesive border so they would remain attached to the patient in [0010]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a conductive adhesive to at least part of the return electrode sheet in order to assist with attachment to the patient during the procedure. 
Regarding Claim 8, Fleenor teaches wherein the sheet 184 has a front end and a rear end and defines a vacuum path from the front end toward the rear end, the suction tube coupled to the rear end (given the broadest reasonable interpretation, the rear end is interpreted to be the section where an attachment means for holding a vacuum tube is coupled to the surgical table in view of the teachings of Theran and a front end is interpreted to be where the surgical device is positioned during use being the source of the surgical smoke; thereby, a vacuum path is defined from the front end toward the rear end).
Regarding Claim 9, Fleenor teaches further comprising a return lead (electrical connector shown in Fig. 23 but not numbered, similar to electrical connector 54 in Fig. 6) having a first end portion coupled to the return electrode and a second end portion configured to electrically couple the return electrode to an electrosurgical energy source ([0092]).
Regarding Claim 10, Fleenor as modified by Theran teaches wherein the return lead extends through or over the suction tube (Fleenor shown an electrical connector in Fig. 23 similar to electrical connector 54 in Fig. 6 providing a conventional electrical return to the electrosurgical radio frequency energy source in [0092], but does not show the generator or the lead extending to the generator. Theran shows a number of leads extending over one another; therefore, examiner takes the position that at least in a given time during the procedure the return lead extends over the suction tube, see Figs. 14-15 of Theran).

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman (US Pub. No. 2003/0065320) in view of Greep (US Pub. No. 2013/0006236).
Regarding Claim 11, Wellman teaches a patient return pad, comprising:
a housing 400 (Fig. 4) defining a cavity therein configured to receive suction ([0032]-[0034]), the housing having a bottom surface (Fig. 4); and
a return electrode 410 coupled to the bottom surface of the housing (Fig. 4 and [0032]), the return electrode having an adherent and conductive bottom surface configured to receive electrosurgical energy from an active electrode ([0032]-[0034]); however, does not show a combination of patient return pad and surgical smoke evacuator.
In the same field of invention, Greep teaches a monopolar electrosurgical instrument with a combination of a patient return electrode 106 and surgical smoke evacuator (“a smoke evacuation hose configured to convey the smoke away from the surgical site” [0019]-[0020] and Figs. 10-14). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a means for evacuating smoke from the surgical site in combination with the invention of Wellman in order to remove the smoke from the site as Geep teaches in [0073]-[0077] since “When an electrosurgical instrument is used for cutting or coagulation, smoke is commonly produced” [0009] which is problematic to the surgeon.
Regarding Claim 14, Wellman teaches wherein the housing has an opened front end and a rear end and defines a vacuum path from the front end toward the rear end (when suction is used to secure the return electrode to a beating heart as disclosed in [0032]-[0034], the housing 400 has an opened front end, where it contacts the beating heart, and a rear end, coupled to the suction device and defines a vacuum path from the front end toward the rear end in order for housing 400 to suction to adhere to apex 440 of heart 100 in order to effect spatial manipulation of heart 100 as disclosed in [0034]).
Regarding Claim 15, Wellman teaches further comprising a return lead having a first end portion coupled to the return electrode 410 and a second end portion configured to electrically couple the return electrode to an electrosurgical energy source ([0032]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Greep as applied above and further in view of Bolduc (US Patent No. 3,720,209).
Regarding Claim 13, Wellman teaches “The return electrode 110 (which is similar to electrode 400) may have a conductive tissue contacting surface 111 (similar to 410) and an opposed non-conductive surface 113 (FIG. 2). The non-conductive surface 113 can be formed from an insulator and/or a non-conductive material such as a biologically compatible polymer or fabric. Examples of such materials include expanded PTFE, polypropylene mesh, nylon, and polyester” in [0029].  further comprising a foam pad received in the cavity.
In the same field of invention, Bolduc teaches a return electrode comprising a base where “The base 207 may be flexible sheet plastic foam, as polyurethane foam, polystyrene foam and polyester foam” in Col. 7, ll. 22-24. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use foam in the cavity of Wellman since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3-5, Fleenor as modified by Theran teaches the invention as applied above, but fails to teach wherein the suction tube has an end portion attached to the sheet and defining an opening in communication with the interior section of the sheet as claimed. This limitation in combination with the limitations claimed in the claims on which it depend on is neither taught by any references on file nor found obvious.
Regarding Claim 12, Wellman teaches further comprising a suction tube having a first end portion configured to be coupled to a vacuum source and a second end portion coupled to the housing and in fluid communication with the cavity for vacuuming surgical smoke through the cavity (when suction is used to secure the return electrode to a beating heart as disclosed in [0032]-[0034], a suction tube having a first end portion would need to be coupled to a vacuum source and a second end portion coupled to the housing 400 and in fluid communication with the cavity, but it is not for vacuuming surgical smoke through the cavity. This limitation in combination with the limitations claimed in the claims on which it depend on is neither taught by any references on file nor found obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794